Barker, J.
The general rule is that all papers which are duly admitted in evidence should go to the jury; but it is in the discretion of the judge to give or withhold them, and his decision upon the question is not a subject of exception. Whithead v. Keyes, 3 Allen, 495. Burghardt v. Van Deusen, 4 Allen, 374. Farnum v. Pitcher, 151 Mass. 470, 476. While auditors’ reports are made evidence by statute, and while it is the usual *23practice to allow them to go to the jury room, the statute prescribes no rule as to whether they shall be taken to the jury room, and if in the discretion of the presiding judge, an audit- or’s report is not allowed to be taken by the jury when they retire to consider of their verdict, no exception lies to the refusal.

Exceptions overruled.